Name: Commission Regulation (EC) No 3172/93 of 18 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies for the production of minced meat
 Type: Regulation
 Subject Matter: prices;  trade policy;  foodstuff;  animal product
 Date Published: nan

 No L 284/10 Official Journal of the European Communities 19 . 11 . 93 COMMISSION REGULATION (EC) No 3172/93 of 18 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies for the production of minced meat of the United Kingdom, bought in after 1 October 1992. Detailed information concerning quantities is given in Annex I. 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2539/84 thereof, and this Regulation . Article 2 1 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 2 . Only those tenders shall be taken into consideration which reach the intervention agency concerned not later than 12 noon on 24 November 1993 . 3 . Particulars of the quantities and the places where the products are stored shall be available to interested parties at the address given in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas the application of intervention measures in respect of beef has created large stocks in several Member States ; whereas, in order to prevent an excessive prolon ­ gation of storage, part of those stocks should be sold in accordance with Regulation (EEC) No 2539/84 ; Whereas Community supplies of meat suitable for the production of minced meat are relatively small ; whereas to ensure efficient management of the markets, sales of intervention stocks should be limited to producers of minced meat approved in accordance with Article 7 of Council Directive 88/657/EEC of 14 December 1988 laying down the requirements for the production of, and trade in , minced meat, meat in pieces of less than 100 grams and meat preparations and amending Directives 64/433/EEC, 71 /118/EEC and 72/462/EEC (*), as last amended by Directive 92/ 1 10/EEC (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 3 1 . Tenders shall only be accepted when submitted by a natural or legal person entered on the list of establish ­ ments referred to in the first subparagraph of Article 7 ( 1 ) of Directive 88/657/EEC as a producer of minced meat. Member States shall consult with each other where neces ­ sary for the application of this paragraph . 2. Tenders must be accompanied by :  a written undertaking by the tenderer to use all the meat concerned for the production of minced meat as defined by Article 2 (2) (a) of Directive 88/657/EEC within four months of the date of conclusion of the contract of sale with the intervention agency,  details of the exact location of the establishment or establishments of the tenderer in which the minced meat is to be produced. 3 . The purchasers shall keep up-to-date accounts records permitting the use made of the meat purchased to be established with a view, in particular, to verifying that the quantities purchased and the quantities of minced meat produced correspond. For the purposes of adminis ­ trative supervision , where appropriate the intervention agency holding the products concerned shall send the competent authority of the Member State in which the minced meat is to be produced a certified copy of the sales contract. HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately 5 100 tonnes of boneless beef held by the intervention agency (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 18 , 27. 1 . 1993, p. 1 . (') OJ No L 238 , 6. 9 . 1984, p . 13 . (4) OJ No L 161 , 2. 7. 1993, p . 59 . (j OJ No L 382, 31 . 12. 1988 , p. 3 . (6) OJ No L 394, 31 . 12. 1992, p. 26 . 19 . 11 . 93 Official Journal of the European Communities No L 284/ 11 4. Any purchaser who does not submit the documenta ­ tion required to prove compliance with the undertaking referred to in paragraph 2 to the competent authority of the Member State in which the minced meat is produced within four months of the date of conclusion of the contract of sale with the intervention agency shall, except in cases of force majeure, be excluded from any sales operations of the same type which may be held in the 12 months following the said date . On a duly substantiated request, the abovementioned period may be extended by one month where the purchaser is unable to supply the necessary proof having taken all the necessary steps to obtain it and submit it within the time limit laid down . Article 4 The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 30 per 100 kilograms. Article 5 This Regulation shall into force on the day of its publica ­ tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1993 . For the Commission Rene STEICHEN Member of the Commission No L 284/12 Official Journal of the European Communities 19 . 11 . 93 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ ( Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Lid-Staat Estado-membro UNITED KINGDOM  Forequarter flanks  Thin flanks  Pony 1 700 1 700 1 700 1 470 1 470 2 050 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (') Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s'entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79. (') Il prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n ? 2173/79 . ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 .